Case: 18-14824    Date Filed: 09/10/2020   Page: 1 of 23



                                                                      [PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 18-14824
                      ________________________

                 D.C. Docket No. 5:16-cv-00444-TES-CHW



JEFFERY GETER,

                                                           Plaintiff-Appellant,

                                       versus

BALDWIN STATE PRISON, et al.,

                                                                      Defendants,

DR. AKUNWANNE,
DR. KING,

                                                        Defendants-Appellees.

                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Georgia
                     ________________________

                            (September 10, 2020)
                Case: 18-14824       Date Filed: 09/10/2020      Page: 2 of 23



Before BRANCH and MARCUS, Circuit Judges, and HUCK,∗ District Judge.

BRANCH, Circuit Judge:

       Jeffrey Geter, a Georgia inmate at Baldwin State Prison, filed a pro se 42

U.S.C. § 1983 complaint alleging, among other claims, that medical staff at the

prison failed to give him proper medical treatment in violation of the Eighth

Amendment. The district court ultimately dismissed this claim, finding that Geter

failed to exhaust his administrative remedies. On appeal, Geter argues that (1) the

grievance process was unavailable to him due to his mental disabilities, meaning

there was a statutory exception to the duty to exhaust, (2) the grievance process

was unavailable to him because a prison official who assisted him filled out the

grievance form in such a way that it violated procedural rules and was rejected, and

(3) the district erred by shifting the burden of the affirmative defense of exhaustion

to Geter. After a careful review, and with the benefit of oral argument, we vacate

and remand for further proceedings on the availability of administrative remedies

under Ross v. Blake, 136 S. Ct. 1850 (2016).

                                        I. Background




       ∗
         The Honorable Paul C. Huck, United States District Judge for the Southern District of
Florida, sitting by designation.

                                               2
                 Case: 18-14824      Date Filed: 09/10/2020       Page: 3 of 23



           Geter is an inmate designated as having mental health needs 1 with an “8[th]

grade special education in schooling.” According to his own account, Geter is

serving a “30 or 40” year sentence that began in 1998 at Baldwin State Prison.

Geter has been diagnosed with several medical issues, including Parkinson’s

disease, bipolar disorder, and epilepsy. Geter has received treatment for some of

these issues but still experiences severe symptoms, including loss of feeling on one

side of his body, occasional losses of consciousness, and double vision. Geter

initially filed a grievance with the prison on April 28, 2016, indicating he had

problems with his medical treatment, with stolen belongings, and with a plethora

of other matters. The Warden denied the grievance because Geter had been seen

by the medical staff and was being treated. Geter filed an administrative appeal

later that year. The Central Office of the Georgia Department of Corrections

(“GDC”) rejected his appeal because his initial grievance did not follow the proper

procedure—it combined multiple grievance issues into one form. Geter then filed

a § 1983 claim in federal court alleging deliberate indifference to serious medical

needs amidst a variety of unrelated claims. Because this case turns on precisely

what was said in which pleading, we go through the relevant filings here in detail. 2


       1
         At oral argument, counsel for Geter explained to this Court that the prison system
designates certain inmates as needing various forms of mental health treatment in jail.
       2
          We pause to commend the district court and magistrate judge for their thorough parsing
of the pleadings in this case. Geter filed 59 pro se filings that are very difficult to decipher
before this case was taken on appeal. We have done our best to discern what Geter was alleging
                                                3
                Case: 18-14824        Date Filed: 09/10/2020        Page: 4 of 23



       Starting on October 12, 2016, Geter filed multiple documents in the district

court which did not comply with even the most basic pleading requirements. After

some instruction from the court, he filed an amended complaint alleging a litany of

claims against Baldwin State Prison, some employees of the prison, and some

fellow prisoners, on December 27, 2016 with several exhibits attached. The first

page of the first exhibit to the amended complaint was a grievance form filled out

in Geter’s handwriting that he dated April 22, 2016. This grievance form

contained a box for staff to fill out, which included a blank for its “completed”

date—i.e., when it was received by the prison staff member. On this first form, a

staff member by the name Mary Danzy signed and dated the form as “completed”

on April 27, 2016. Following this grievance was a second, undated and unsigned

grievance form consisting of two pages filled out in Geter’s handwriting. The third

document in the first exhibit was another grievance form, this one signed by Geter

and dated May 6, 2016. Neither of these latter two forms has a signature or date

from a prison official who received them. Next, there is a “Receipt for Grievance

at Counselor’s Level” form, signed by Mary Danzy on April 27, 2016. Finally,



in each document and will quote him when necessary. Finally, we are using the labels assigned
to his pleadings by the district court and magistrate judge, even if Geter himself did not style the
document in such a manner. As such, we consider only Geter’s relevant pleadings in this case:
the operative amended complaint, the attachments to an earlier draft of the complaint, his
responses to Dr. Akunwanne’s motion to dismiss, and the objections filed to the magistrate
judge’s report and recommendation.

                                                 4
                Case: 18-14824        Date Filed: 09/10/2020       Page: 5 of 23



Geter attached to his first exhibit a Central Office appeal response, signed by that

office on September 28, 2016, and signed by Geter to acknowledge receipt of the

appeal decision on December 3, 2016.

       Geter also attached to his amended complaint as Exhibit Two a handwritten

and notarized statement which contained the details of his claims. In this affidavit,

he listed several medical problems, including that he “can not [sic] think good.” 3

In relation to the grievance process, he stated that Mary Danzy “told [him] she

[was] the grievance coo[rdina]tor.” He also said that Mary Danzy had mailed his

grievance appeal for him. Finally, he stated that “I do not think Mary Danzy CO-2

s[h]ould of have my grievance so this is a due process an[d] negligenc[e].”

       The operative amended complaint was filed on March 22, 2017 and repeated

several of Geter’s allegations from earlier drafts of the complaint. As defendants

in his suit, Geter named Baldwin State Prison, Danzy, a few other prison officials,

Drs. Akunwanne and King, some inmates, and three or four John Does. Geter

alleged, among other things, that he needed medical help and that the prison

doctors were not giving him the medications he needed to manage his pain. Geter

alleged that he had asked Danzy for an informal grievance, and Danzy informed



       3
          Geter also asked for a lawyer to be appointed to help him with his case, but the district
court denied his request. Geter asked the district court for a lawyer in almost every document he
filed, even after his initial request was denied. Geter was represented on appeal by the American
Civil Liberties Union. On remand, the district court may wish to appoint counsel for ease of
resolution.
                                                 5
                 Case: 18-14824        Date Filed: 09/10/2020        Page: 6 of 23



him that the prison no longer used informal grievances. According to the

complaint, Danzy also informed Geter that she “did all grievance [sic]” and so

Geter “did” one with her.

       As required by the Prison Litigation Reform Act (“PLRA”), 4 the magistrate

judge issued a report and recommendation on July 13, 2017, to dismiss most

claims either for suing an improper defendant or failing to state a claim but to

allow the Eighth Amendment deliberate indifference to medical needs claims

against the two doctors to go forward. 5 The district court ultimately adopted the

magistrate judge’s recommendation.

       Defendant Dr. Akunwanne filed a motion to dismiss based on a failure to

exhaust administrative remedies. Dr. Akunwanne argued that the grievance upon

which Geter’s complaint was based had been denied by the prison due to the

inclusion of multiple issues in one grievance, which violated GDC rules, and

therefore Geter had not properly exhausted his administrative remedies—i.e., he

had failed to follow the procedural rules instituted by the prison for the grievance


       4
         The PLRA requires courts to “screen” complaints by prisoners “as soon as practicable
after docketing,” where the defendant is “a governmental entity or officer or employee of a
governmental entity.” 28 U.S.C.A. § 1915A(a). During this review, district courts are required
to “identify cognizable claims or dismiss the complaint, or any portion of the complaint, if the
complaint . . . is frivolous, malicious, or fails to state a claim upon which relief may be granted.”
Id. § 1915A(b)(1).
       5
         Dr. King was subsequently dismissed from the lawsuit because the process server was
unable to locate anyone by that name at the place Geter described.

                                                  6
                Case: 18-14824        Date Filed: 09/10/2020        Page: 7 of 23



procedure. The motion was accompanied by a declaration by Baldwin State Prison

employee Sebrena Grant. Sebrena Grant stated she was the “Chief Counselor” at

Baldwin State Prison as well as the Grievance Coordinator. She asserted that she

was the Grievance Coordinator for over two years.6 She also outlined the standard

procedure for filing grievances within the GDC and included a copy of the 2015

grievance procedure in effect at the time Geter filed his grievances. The standard

operating procedures provide that a grievance can only cover one issue or incident.

       The grievance process involves two steps: first, a submission of a formal

grievance by the inmate to the warden via a prison Counselor; second, an appeal to

the Central Office. Specifically, in the first step, the Grievance Coordinator, who

oversees all the prison counselors and the grievance process at a prison facility,

screens the grievance for procedural compliance and submits it to the warden with

a recommendation as to whether to accept it or reject it.7 If the grievance is

rejected, the prisoner may appeal the rejection to the Central Office.8 If the




       6
        The declaration was signed on September 13, 2017, which would mean Grant was the
Grievance Coordinator during the years relevant to Geter’s grievance process (2015–2016).
       7
          The warden may reject the grievance if it raises a non-grievable issue, is not timely
filed, includes threats or profanity, or if the offender already has two active grievances.
       8
          The Central Office may reject the grievance for a number of reasons, including: (1)
there is more than one issue per grievance; (2) the grievance was filed outside of the policy time
frames; (3) there is a non-grievable issue listed in the grievance; (4) the grievance includes
threats, profanity, or racial slurs; (5) the grievance exceeds the filing limitations; and (6) the
original grievance form was not attached to the appeal.
                                                 7
                Case: 18-14824       Date Filed: 09/10/2020       Page: 8 of 23



grievance is accepted, an investigation into the allegations is conducted, a report is

submitted to the Grievance Coordinator, and the Grievance Coordinator then

submits a recommendation to the warden. Thereafter, the warden issues his or her

written decision—the end of the first step—and the prisoner may appeal that

decision to the Central Office—the second step. Grant attested that “each offender

receives an oral explanation of the grievance process as well as a copy of the

Orientation Handbook for Offenders” upon entering the GDC.

       Grant’s declaration also contained information about Geter’s actual use of

the grievance procedure. According to prison records, Geter had only ever filed

two formal grievances. The relevant grievance at issue here was filed on April 28,

2016 and was ultimately denied by the Central Office on September 28, 2016 for

failure to comply with the single-issue rule. The prison’s copy of Geter’s

grievance forms were also attached to Grant’s declaration. Notably, the prison’s

copy of the grievance differed from the one Geter submitted to the court: the prison

copy of the form was clearly written in someone else’s handwriting and dated one

day later.9




       9
         The substance of the two forms also seems to differ. The grievance form attached to
Grant’s declaration begins with allegations of improper medical treatment, whereas the form
Geter submitted begins with a complaint regarding another inmate stealing his identification card
and packages.


                                                8
                Case: 18-14824       Date Filed: 09/10/2020      Page: 9 of 23



       The magistrate judge issued a notification to Geter regarding the substance

of the defendant’s motion to dismiss and the standards which needed to be met to

survive it. This notification included a section regarding Geter’s right to amend his

complaint and encouraged him to develop the record concerning his grievance

procedure exhaustion.

       After a series of unrelated filings, Geter filed his response to the motion to

dismiss on October 18, 2017.10 In that response, Geter said Mary Danzy “did all

plaintiff[’s] grievance[s] and plaintiff ask to see the coordinator[] about the

grievance but officer Mary Danzy said she was the one [who] do[es] all of the

coordinat[ion] [of] the grievance.” Geter went on to say “Officer Mary Danzy[’s]

name is on all of the grievance[]s. Officer Mary Danzy refused and denied

plaintiff[’s] grievance.” Geter later reiterated that he asked for a grievance and to

see the grievance coordinator but Mary Danzy “said she is the grievance

coordinator” and that she handled all grievances. Geter repeated that Mary Danzy

denied his grievance. Geter alleged that he was “denie[d] the due process of the

grievance” and denied “administrative remedies of the grievance.” Geter further

alleged that Mary Danzy “lie[]d about be[ing] the grievance coordinator.” Geter




       10
         Geter actually filed several responses to the motion to dismiss. Given the liberality
with which we are to construe pro se pleadings, Patterson v. MacDougall, 506 F.2d 1, 2 (5th Cir.
1975); Carmichael v. United States, 966 F.3d 1250, 1258 (11th Cir. 2020), we consider all his
responses, as did the court below.
                                               9
             Case: 18-14824     Date Filed: 09/10/2020   Page: 10 of 23



contended that he had exhausted his administrative remedies. Geter also noted that

he had “unusual circumstances” that prevented him from “timely doing some of his

law work.”

      The magistrate judge issued a report and recommendation, recommending

that Dr. Akunwanne’s motion to dismiss be denied. The magistrate judge found

that Dr. Akunwanne did not carry his burden of demonstrating that the grievance

process was “available” to Geter as required to prevail on the “failure to exhaust”

affirmative defense. The magistrate judge acknowledged that Geter had failed to

comply with the single-issue grievance rule and thus had not properly exhausted

his administrative remedies. But the magistrate judge nevertheless concluded that

the complaint should not be dismissed for two reasons: first, Dr. Akunwanne had

not addressed whether Geter’s alleged mental deficiencies made the grievance

process effectively unavailable to him; second, Dr. Akunwanne had not adequately

explained the “inconsistency” of the dates, handwriting, and substance of the

grievance forms submitted by Geter and by Grant. The magistrate judge noted that

the GDC allows institutional staff to assist inmates who need special help with

filling out the grievance forms, and the handwriting change suggested Geter

received such help, which made the error a potential product of the “misleading”

assistance of a prison staff member. Thus, Dr. Akunwanne had not shown

adequately that the administrative grievance process was “available” to Geter.


                                         10
             Case: 18-14824     Date Filed: 09/10/2020    Page: 11 of 23



      Dr. Akunwanne filed objections to the report and recommendation. He

stated that the Supreme Court, in Ross v. Blake, articulated an exhaustive list of

circumstances in which administrative remedies could become “unavailable” to a

prisoner, none of which applied to Geter. Dr. Akunwanne argued that he should

not have to rebut Geter’s mental capabilities, because he had no notice those

capabilities made the process “unavailable.” Dr. Akunwanne also objected that

there was “no evidence” that the plaintiff had received help from anyone else, but

even if he did, the “misleading . . . assistance” which caused the grievance form to

be filed with multiple grievances on one form would have to be intentional to fall

under Ross and there was no evidence that it was intentional here.

      Geter also filed a response to the magistrate judge’s report, stating that he

“can not get the help he needs” and that he “can not think good.” Geter also

alleged that he was “not in good health to be ab[le] to do his grievance p[ro]cedure

as good as he should.”

      Upon review, the district court declined to adopt the magistrate judge’s

report and recommendation. The district court disagreed with the magistrate

judge’s interpretation of “unavailability” of the grievance process, finding that

Geter’s mental deficiencies did not fall into one of Ross’s specified categories that

render a grievance process unavailable. In the alternative, however, the district

court found that Geter subjectively understood the grievance process because of


                                          11
                Case: 18-14824       Date Filed: 09/10/2020        Page: 12 of 23



the pleadings he had filed in the present case. Finally, as to the concern of Geter

being misled by a prison employee, the district court found that Geter never

alleged anyone gave him improper advice. The district court then dismissed the

complaint against Dr. Akunwanne. This appeal followed.

                                    II. Standard of Review

       “We review de novo the district court’s interpretation of section 1997e(a)’s

exhaustion requirements and application of that section to [a plaintiff’s] claims.”

Higginbottom v. Carter, 223 F.3d 1259, 1260 (11th Cir. 2000). We review the

district court’s findings of fact for clear error. 11 Bryant v. Rich, 530 F.3d 1368,

1377 (11th Cir. 2008). “For all other facts, we accept as true the facts pleaded in

[the plaintiff’s] complaint and draw all reasonable inferences in his favor.”

Whatley v. Smith, 898 F.3d 1072, 1082 (11th Cir. 2018). A “handwritten pro se

document is to be liberally construed.” Estelle v. Gamble, 429 U.S. 97, 106

(1976).

                                         III. Discussion

       The PLRA contains a limitation on suits prisoners can bring regarding prison

conditions:


       11
          Normally, there would be no findings of fact in a court’s ruling on a motion to dismiss.
However, we have remarked previously that “[w]here exhaustion—like jurisdiction, venue, and
service of process—is treated as a matter in abatement and not an adjudication on the merits, it is
proper for a judge to consider facts outside of the pleadings and to resolve factual disputes so
long as the factual disputes do not decide the merits and the parties have sufficient opportunity to
develop a record.” Bryant v. Rich, 530 F.3d 1368, 1376 (11th Cir. 2008).
                                                12
               Case: 18-14824       Date Filed: 09/10/2020       Page: 13 of 23



       No action shall be brought with respect to prison conditions under
       section 1983 of this title, or any other Federal law, by a prisoner
       confined in any jail, prison, or other correctional facility until such
       administrative remedies as are available are exhausted.

42 U.S.C. § 1997e(a) (emphasis added). The Supreme Court has noted that this

statutory language means that “[e]xhaustion is no longer left to the discretion of the

district court, but is mandatory.” Woodford v. Ngo, 548 U.S. 81, 85 (2006). The

exhaustion requirement drawn from the PLRA means “proper exhaustion.” Id. at

93. “Proper exhaustion demands compliance with an agency’s deadlines and other

critical procedural rules because no adjudicative system can function effectively

without imposing some orderly structure on the course of its proceedings.” Id. at

90–91. Accordingly, an inmate who has not properly exhausted administrative

remedies cannot seek further relief in federal courts. See id. at 88.

       However, “[a] remedy has to be available before it must be exhausted.”

Turner v. Burnside, 541 F.3d 1077, 1084 (11th Cir. 2008). Here, both parties

concede that the grievance form submitted by Geter did not comply with

department policy, which is supported by the record. The parties are therefore in

agreement that Geter did not properly exhaust his administrative remedies. Thus,

the only dispute before us is whether the grievance process was “available” to

Geter as contemplated by 42 U.S.C. § 1997e(a).12


       12
         Because proper exhaustion is not at issue, we do not discuss the two-step process for
exhaustion outlined in Turner but focus our analysis on whether the grievance procedure was
                                               13
               Case: 18-14824      Date Filed: 09/10/2020      Page: 14 of 23



       The Supreme Court has provided an overarching framework for evaluating

the “availability” of administrative remedies in Ross v. Blake. In Ross, the Court

rejected the Fourth Circuit’s attempt to create a “special circumstances” exception

to the PLRA’s exhaustion requirement. 136 S. Ct. at 1856. However, the Court

remanded the prisoner’s claim to be re-analyzed under the “availability” doctrine,

which was based in the PLRA’s “own, textual exception to mandatory exhaustion.”
Id. at 1858. The Court’s explanation of that doctrine in Ross is at the heart of the

dispute between the two parties in our case:

       Building on our own and lower courts’ decisions, we note as relevant
       here three kinds of circumstances in which an administrative remedy,
       although officially on the books, is not capable of use to obtain relief.
       Given prisons’ own incentives to maintain functioning remedial
       processes, we expect that these circumstances will not often arise.
       But when one (or more) does, an inmate’s duty to exhaust “available”
       remedies does not come into play.
Id. at 1859 (internal citations omitted). The Court then enumerated three

circumstances in which administrative remedies were unavailable: (1) when the

administrative procedure “operates as a simple dead end—with officers unable or

consistently unwilling to provide any relief to aggrieved inmates”; (2) where the

administrative scheme is “so opaque that it becomes… incapable of use… [and] no

ordinary prisoner can discern or navigate it”; and (3) when “prison administrators



available. See Turner, 541 F.3d at 1082; cf. Dimanche v. Brown, 783 F.3d 1204, 1214 n. 3 (11th
Cir. 2015) (declining to address the availability analysis because the exhaustion requirements
were satisfied).
                                              14
                Case: 18-14824         Date Filed: 09/10/2020        Page: 15 of 23



thwart inmates from taking advantage of a grievance process through machination,

misrepresentation, or intimidation.” Id. at 1859–60.

   A. The District Court was Correct to Dismiss Geter’s Argument that His Mental
      Capacities Made the Grievance Procedure Unavailable

       Geter’s first argument on appeal regarding the availability of his own

administrative remedies is that we should expand on this precedent by holding that

Ross’s three categories of unavailability were simply examples and not

exhaustive.13 Accordingly, argues Geter, we should consider his cognitive and

mental difficulties in determining whether the remedies were unavailable to him.

For two reasons, however, we need not address whether the list in Ross is

exhaustive and thus whether Geter’s situation comprises a new type of

“unavailable” prison grievance procedure.

       First, we agree with the district court that Geter failed to plead at any

relevant point that his mental capabilities made the grievance procedure



       13
           Other circuits have addressed whether Ross’s categories are exhaustive. See Ramirez
v. Young, 906 F.3d 530, 538 (7th Cir. 2018) (concluding that Ross’s three circumstances “were
only examples, not a closed list, and to the extent the district court thought they were the latter, it
erred.”); Andres v. Marshall, 867 F.3d 1076, 1078 (9th Cir. 2017) (“By way of a non-exhaustive
list, the Court recognized three circumstances in which an administrative remedy was not
capable of use to obtain relief despite being officially available to the inmate.”); Williams v.
Corr. Officer Priatno, 829 F.3d 118,124 n.2 (2d Cir. 2016) (“We note that the three
circumstances discussed in Ross do not appear to be exhaustive, given the Court’s focus on three
kinds of circumstances that were ‘relevant’ to the facts of that case.”); see also Rinaldi v. United
States, 904 F.3d 257, 267 (3d Cir. 2018) (“Given our conclusion that this circumstance falls
within the third category described in Ross, we do not have occasion to address, as have some of
our Sister Circuits, whether Ross’s three categories are exhaustive or merely illustrative.”).

                                                  15
               Case: 18-14824        Date Filed: 09/10/2020       Page: 16 of 23



subjectively unavailable to him. As the district court noted, a proper Turner

analysis of exhaustion after Ross requires the plaintiff to allege a grievance

procedure is unavailable to him in response to the defendant’s affirmative defense

of failure to exhaust. Responding with allegations that a prison system is

unavailable allows the district court to complete the necessary analysis set forth in

Turner for evaluating whether a defendant is entitled to have a complaint

dismissed for failure to exhaust. See Turner, 541 F.3d at 1082 (requiring a court to

compare “the factual allegations in the defendant’s motion to dismiss and those in

the plaintiff’s response” and accepting the plaintiff’s version where there is a

conflict). While the burden is on the defendant to show an available administrative

remedy, once that burden has been met, the burden of going forward shifts to the

plaintiff, who, pursuant to Turner, must demonstrate that the grievance procedure

was “subjectively” and “objectively” unavailable to him.14 Id. at 1085 (holding

that a threat renders a prison grievance system unavailable when “(1) the threat

actually did deter the plaintiff inmate from lodging a grievance or pursuing a


       14
           Two of our sister courts use the same analytical framework post-Ross: “But once the
[prison official] has established that the inmate failed to resort to administrative remedies, the
onus falls on the inmate to show that such remedies were unavailable to him.” Rinaldi v. United
States, 904 F.3d 257, 268 (3d Cir. 2018); see also Tuckel v. Grover, 660 F.3d 1249, 1254 (10th
Cir. 2011) (“Once a defendant proves that a plaintiff failed to exhaust, however, the onus falls on
the plaintiff to show that remedies were unavailable to him as a result of intimidation by prison
officials. Plaintiffs should be afforded an opportunity to counter the exhaustion defense in this
manner regardless of whether the issue is asserted by defendants or raised by the court sua
sponte.”).


                                                16
              Case: 18-14824     Date Filed: 09/10/2020    Page: 17 of 23



particular part of the process; and (2) the threat is one that would deter a reasonable

inmate of ordinary firmness and fortitude from lodging a grievance or pursuing the

part of the grievance process that the inmate failed to exhaust.”). Here, Geter did

not allege the substance of his mental disabilities claim—that it rendered the

grievance process unavailable—until after Dr. Akunwanne filed objections to the

magistrate judge’s report and recommendation. Geter filed a total of 59 filings in

this case. Fifty of those filings occurred before he first asserted that he “was not in

good health” and therefore unable to perfect “his grievance” as well as he should

have. As Dr. Akunwanne noted in his objections to the report and

recommendation, the defense did not have adequate notice of this claim so that it

could marshal evidence to demonstrate the process was available for persons in

Geter’s position. Additionally, there is no allegation in the pleadings that Geter

ever alerted the prison that he was not able to complete the grievance process

because of his mental disabilities. See Brown v. Sikes, 212 F.3d 1205, 1207–08

(11th Cir. 2000) (holding that to properly exhaust an administrative remedy, a

prisoner must grieve with “all the relevant information he has”).

      Second, we agree with the district court that the pleadings filed in this case

demonstrate Geter’s ability to understand the grievance system’s one-issue rule,

which is certainly less complicated than the many procedures applicable in the

district court. True, Geter’s filings could, as the district court noted, be “graciously


                                          17
              Case: 18-14824    Date Filed: 09/10/2020   Page: 18 of 23



described as rambling.” But the fact remains that he was able to file them and has,

in a fashion, advanced arguments and responded to allegations of the defense.

Further, Geter used the grievance procedure in 2012, long before the 2015 incident

at issue, and was able to appeal that grievance as well. The medical conditions and

symptoms described in the pleadings do not seem to have, at least facially, a

connection to Geter’s ability to understand the grievance process. Geter himself

provided no information for us to determine that there would be any such

connection. And although he attached some medical documents concerning the

symptoms of epilepsy, they in no way establish, let alone even suggest any

connection between epilepsy and the inability to understand the prison’s one-issue

rule.

   B. Geter’s Argument that Misleading Prison Assistance Caused His Grievance
      Errors Should Have Been Considered

        We now address Geter’s second argument regarding the availability of his

own administrative remedies: that Mary Danzy’s assistance in filling out his

grievance form—which was rejected because it improperly combined multiple

grievance issues onto one form—made the administrative relief unavailable to him.

        Geter’s argument that Danzy provided alleged misleading assistance could

fall within the third category described in Ross. See Ross, 136 S. Ct. at 1860

(listing as the third unavailable circumstance instances where “officials misled or

threatened individual inmates so as to prevent their use of otherwise proper
                                         18
               Case: 18-14824       Date Filed: 09/10/2020       Page: 19 of 23



procedures.” (emphasis added)). We note that Geter’s allegations against Danzy

had some traction in the lower court. The magistrate judge found that the

grievance form completed in someone else’s handwriting “suggest[ed] that

Plaintiff may have received [such] assistance” and that the “grievance system was

not available to Plaintiff due both to his alleged mental deficiencies and to

Plaintiff’s possible reliance on misleading official assistance.” But the district

court disagreed with the magistrate judge’s recommendation on this issue,

reasoning as follows:

       Moreover, to the extent Plaintiff received assistance in completing his
       grievance, Plaintiff never alleged that anyone, prison official or
       otherwise, ever gave him improper advice regarding the filing of his
       grievance, did anything wrong to prevent proper completion of the
       form, or otherwise thwarted its physical filing. To require the
       Defendant to preemptively account for circumstances never raised by
       Plaintiff—that Plaintiff was not competent to understand the
       grievance procedure before him or that someone completed Plaintiff’s
       grievance request incorrectly so that it would be improperly filed—
       falls outside Ross’s unavailability protection.

(footnote omitted).

       The district court thus ruled that Geter never alleged improper advice or bad

behavior on the part of any prison official. This holding was in error, especially

given the liberality with which we are to construe pro se filings, because the

district court overlooked some of the pertinent allegations in Geter’s pleadings.15


       15
        We reiterate that these pleadings were quite difficult to decipher, and so we understand
how Geter’s allegations against Mary Danzy could have been overlooked.
                                               19
             Case: 18-14824      Date Filed: 09/10/2020   Page: 20 of 23



With the backdrop of his grievance form having been rejected for a procedural

violation, Geter alleged several times that a prison official misled him as he

attempted to utilize the grievance process. He specifically named Mary Danzy as a

defendant in his operative complaint. Then, in his statement attached to his

amended complaint, Geter specifically alleged wrongdoing by a prison official. He

stated that “Mary Danzy told me she is the grievance coordinator,” and that “I do

not think Mary Danzy should of [sic] have my grievance so this is a due process

and negligence.” Furthermore, when Geter responded to the defendant’s motion to

dismiss, he stated that Danzy completed all of his grievance paperwork, Danzy was

responsible for refusing and denying his grievance, and asked the court to “see

Mary Danzy did not [give] him the remedies of the grievance procedure for this

plaintiff.” He went on to allege that she “did all plaintiff[’s] grievance[s] and

plaintiff ask to see the coordinators about the grievance but officer Mary Danzy

said she was the one [who] do[es] all of the coordinat[ion] [of] the grievance.”

Geter repeated that it was Danzy who denied his grievance. Geter alleged that he

was “denie[d] the due process of the grievance” and denied “administrative

remedies of the grievance.” Geter claimed that “Mary Danzy Officer lie[]d about

be[ing] the grievance coordinator.”

      Construed liberally, Geter alleged that (1) Danzy completed the grievance on

his behalf, (2) Danzy represented to him that she was the grievance coordinator


                                          20
               Case: 18-14824       Date Filed: 09/10/2020      Page: 21 of 23



who would handle his grievance, (3) Danzy was not, in fact, the grievance

coordinator, (4) Danzy asked the plaintiff to hand over his papers to her for her to

complete, (5) Mary Danzy negligently filled out his form, and (6) the form was

rejected. These allegations are sufficient to raise the issue of unavailability of

administrative remedies under Ross’s third category to the district court.

       Beyond the allegations in his pleadings, the admittedly sparse record

contains some evidence to support these allegations. 16 Geter filed with the court a

grievance form which is in his handwriting but which indicates it was received by

Danzy on April 27, 2016. In contrast, the form the prison submitted as part of its

administrative record is in neat handwriting—and clearly not Geter’s distinctive

and nearly illegible handwriting—and indicates it was completed on April 28,

2016. These forms create at least the inference that someone other than Geter

prepared the grievance form for him, albeit incorrectly. Moreover, at another point

in this litigation, Geter filed a copy of the grievance received by the prison, on

which he had written in the margin, “I did not write this. . .” Also, Geter has

alleged that Danzy represented herself as the grievance coordinator; however, the

prison submitted evidence that Grant was “the” grievance coordinator at Baldwin




       16
          We hasten to clarify that we are not deciding the merits of Geter’s claim here.
However, we would not remand for determination on this issue if no set of facts could prove
Geter’s allegations meritorious.
                                              21
              Case: 18-14824      Date Filed: 09/10/2020     Page: 22 of 23



during the years relevant to Geter’s claim. Thus, the record could support the

allegation that Geter was misled.

       We conclude by noting that this case is unusual. We are reviewing a motion

to dismiss. At this stage in the proceedings, therefore, our “record” is limited to

pleadings and the attachments to those pleadings, and we must accept the

allegations in the plaintiff’s pleadings as true. Whatley, 898 F.3d at 1082. It may

be that there is, in fact, no merit to the plaintiff’s allegations, but we leave it to the

district court to make those determinations in the first instance with a more

developed record. Accordingly, we remand this case to the district court for it to

consider Geter’s allegations against Danzy under the third prong of Ross. See

Brown, 212 F.3d at 1210 (remanding for a determination of unavailability to the

district court because it had not been addressed); Ross, 136 S. Ct. at 1862

(remanding for consideration of the allegations in the complaint in light of the

unavailability doctrine); Turner, 541 F.3d at 1086 (“In any event, we would prefer

for the district court in the first instance to apply the standard to the facts it finds in

this case.”). We do not suggest how the district court should undertake this task

except for the guidance already given in this opinion.

                                     IV. Conclusion

       Before a prisoner may bring a § 1983 suit for prison conditions, the prisoner

must exhaust his available administrative remedies. Because Geter alleged and


                                            22
             Case: 18-14824     Date Filed: 09/10/2020   Page: 23 of 23



provided some evidence that he received misleading assistance in the prison

grievance process, we vacate the district court’s order to dismiss Geter’s suit and

remand for a determination in the first instance about the remedies available to

Geter under the third prong of Ross. See 136 S. Ct. at 1860.

      VACATED and REMANDED.




                                         23